Citation Nr: 9914201	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-43 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a rating decision of September 13, 1993, involved 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran had verified military service from June 1971 to 
July 1975, and his DD Form 214N reflects an additional 
fifteen years, five months, and five days of prior active 
service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The claims file was later transferred to the RO in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  An unappealed rating decision of September 13, 1993, 
assigned a 40 percent evaluation for a service-connected 
ulcer disorder; granted service connection for osteoporosis 
of the lumbar spine, with a 20 percent evaluation assigned; 
granted service connection for osteoporosis of the dorsal 
spine, with a 10 percent evaluation assigned; and assigned a 
combined disability evaluation of 60 percent.  

2.  The rating decision of September 13, 1993, was based on 
the correct facts, as they were known at that time, and was 
in accordance with the existing laws and regulations.  


CONCLUSION OF LAW

The September 13, 1993 rating decision, was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that a rating decision of September 
13, 1993, was in error.  That rating decision assigned a 40 
percent evaluation for a service-connected ulcer disorder; 
granted service connection for osteoporosis of the lumbar 
spine, with a 20 percent evaluation assigned; granted service 
connection for osteoporosis of the dorsal spine, with a 10 
percent evaluation assigned; and assigned a combined 
disability evaluation of 60 percent.  In that decision, the 
RO found that the osteoporosis of the lumbar and dorsal spine 
had proximately resulted from the veteran's service-connected 
ulcer disorder and granted secondary service connection for 
those disabilities.  The RO notified the veteran of the 
rating decision in September 1993. The veteran did not 
initiate an appeal of the decision, which became final. 38 
U.S.C.A. § 7105 (West 1991).  

Applicable regulations provide that previous determinations 
which are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has defined clear and unmistakable error as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The veteran's contentions in this case are essentially 
twofold.  First, he has asserted that, instead of a combined 
60 percent evaluation, the Wichita RO should have assigned an 
evaluation of 70 percent for one disability, encompassing his 
service connected ulcer disorder and osteoporosis of the 
dorsal and lumbar spine, for which secondary service 
connection was granted.  The Board also observes that, by 
contending that the RO was in error by not assigning a higher 
total evaluation, the veteran has, in essence, also argued 
that the assignment of the individual evaluations in the 
September 1993 rating decision involved CUE.  

The laws and regulations regarding secondary service 
connection and the evaluation of service-connected 
disabilities in effect at the time of the September 1993 
rating decision are largely the same as those currently in 
effect.  At that time, 38 C.F.R. § 3.310(a) (1993) provided 
that a disability which was proximately due to or the result 
of a service-connected disease or injury shall be service 
connected; when service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  However, 38 
C.F.R. § 4.25(b) (1993) provided that, except as otherwise 
provided in VA's Schedule for Rating Disabilities, 
disabilities arising from a single disease entity are to be 
rated separately, as are all other disabling conditions.  The 
evaluations are then to be combined in accordance with the 
provisions of 38 C.F.R. § 4.25(a) (1993) to produce a 
combined disability rating.  

With reference to the veteran's contention that the RO's 
determination of a combined disability rating was in error, 
the Board finds that the assignment of separate disability 
evaluations for osteoporosis of the lumbar spine and 
osteoporosis of the dorsal spine was in accordance with the 
regulations then in effect and did not involve any error, 
much less CUE.  Likewise, the RO's computation of the 
combined disability rating (of 60 percent) was in accordance 
with 38 C.F.R. § 4.25 and did not involve CUE.  

With reference to the disability evaluations assigned by the 
September 13, 1993, rating decision, the Board notes that the 
pertinent diagnostic criteria under the rating schedule were 
the same as those now in effect. In the September 1993 rating 
decision, the RO stated that consideration had been given to: 
the veteran's February 1993 statement, in which he claimed 
entitlement to secondary service connection for osteoporosis 
of the spine and an increased evaluation for his service 
connected ulcer disorder; VA hospitalization and outpatient 
treatment reports, dated from December 1991 to May 1993; and 
VA examination reports dated in April 1993, in reaching its 
decision with regard to the separate evaluations assigned for 
the veteran's service-connected disabilities.

In the September 13, 1993, rating decision, the RO assigned a 
40 percent evaluation for the veteran's ulcer disorder under 
38 C.F.R. § 4.114, Diagnostic Code 7308 (1993).  That 
Diagnostic Code provided that a 40 percent evaluation was 
warranted for moderate postgastrectomy syndrome, with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss; and a 60 percent evaluation required severe 
postgastrectomy syndrome, with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia.

The evidence considered by the RO in rating the ulcer 
disorder included a report of an April 1993 VA stomach 
examination, which noted a history of lactose intolerance 
following a 1975 operation, anemia, no vomiting, and daily 
episodes of red blood in the rectum due to diverticulosis. 
The veteran's maximum weight in the past year was noted to be 
145 pounds; the veteran's current weight was not stated. The 
pertinent diagnosis was postoperative resection of the 
stomach, with residual dumping syndrome.  The omission in the 
April 1993 stomach examination report of the veteran's weight 
at the time of the examination raises the question of whether 
the RO should have requested that the veteran be weighed, in 
view of the fact that weight loss with malnutrition and 
anemia was, under Diagnostic Code 7308, required for a 
finding of severe postgastrectomy syndrome.  However, any 
failure by the RO to seek additional information concerning 
the veteran's physical status would not constitute CUE   See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (VA's failure 
to fulfill a duty to assist the veteran in obtaining the 
facts pertinent to his claim does not constitute clear and 
unmistakable error "because such a breach creates only an 
incomplete rather than an incorrect record"). 

In the rating decision of September 13, 1993, the RO did not, 
the Board finds, fail to apply the correct diagnostic 
criteria to correct and relevant facts in assigning a 40 
percent evaluation for the veteran's ulcer condition.  The 
RO's determination that the schedular criteria for a rating 
of 60 percent for the ulcer disability, under Diagnostic Code 
7308, were not met was a reasonable exercise of adjudicatory 
judgment and did not involve CUE.

As noted above, in the September 13, 1993, rating decision, 
the RO granted service connection for osteoporosis of the 
lumbar spine, with a 20 percent evaluation assigned; and 
granted service connection for osteoporosis of the dorsal 
spine, with a 10 percent evaluation assigned.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5013 (1993), pertaining to 
osteoporosis, with joint manifestations, was to be evaluated 
as degenerative arthritis on the basis of limitation of 
motion of the affected parts.  Under Diagnostic Code 5292, 
moderate limitation of the lumbar spine warranted a 20 
percent evaluation; a 40 percent evaluation required severe 
limitation of motion.  Under Diagnostic Code 5291, a maximum 
evaluation of 10 percent evaluation was warranted for either 
moderate or severe limitation of motion of the dorsal spine.

The RO, in assigning disability evaluations for osteoporosis 
of the lumbar and dorsal spine, considered the evidence then 
of record, which included VA hospitalization and treatment 
records, dated from December 1991 to May 1993, and a report 
of a VA bones examination in April 1993.  The evidence showed 
that, at admission to a VA Medical Center in August 1992 for 
psychiatric treatment, the veteran stated that he had been 
seeing a chiropractor for back trouble.  During VA 
hospitalization in January 1993 for psychiatric treatment, a 
physical examination revealed the veteran's gait to be okay 
and that he had no spinal tenderness.  The April 1993 VA 
bones examination report showed forward curvature of the 
back, kyphosis, and two inches of shortening due to 
deformity; the diagnosis was osteoporosis, with resultant 
kyphosis.  The examiner reported that the veteran was unable 
to straighten up.    

The April 1993 VA bones examination report did not include 
range of motion findings for the spine expressed in degrees.  
However, as previously stated, any failure by the RO to 
further develop the evidence would not constitute CUE. See 
Caffrey, 6 Vet. App. at 384.  

The September 13, 1993, rating decision assigned the maximum 
schedular rating of 10 percent for the veteran's disability 
of the dorsal spine.  That determination did not, the Board 
finds, involve any error, much less CUE.

The RO's assignment of a 20 percent rating for moderate 
limitation of motion of the lumbar spine, rather than a 40 
percent evaluation for severe limitation of motion of the 
lumbar spine, was, the Board finds, considering all of the 
evidence then of record, a reasonable exercise of 
adjudicatory judgment and did not involve CUE.  In this 
connection, the Board finds that reasonable minds might 
differ as to whether severe limitation of the lumbar spine 
had been objectively demonstrated at the time of the rating 
action in question. The fact that adjudicators made a 
determination on a question on which reasonable minds might 
differ is an insufficient basis upon which to predicate a 
finding of CUE.  See Thompson v. Derwinski, 1 Vet. App. at 
253-54.  

In sum, the Board concludes that there was not CUE in the 
RO's assignment of the separate disability evaluations and 
the combined disability evaluation. In the absence of the 
kind of error of fact or law which would compel a conclusion 
that the result would have been manifestly different but for 
the error, there is simply no basis upon which to find CUE in 
the RO's September 13, 1993 rating decision. See 38 C.F.R. 
§ 3.105(a) (1998); see also Fugo v. Brown, 6 Vet. App. at 43.  
The veteran's appeal must therefore be denied.  

ORDER

A rating decision of September 13, 1993, not having involved 
clear and unmistakable error, the appeal is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

